Citation Nr: 1750725	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-28 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for service-connected schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel






INTRODUCTION

The Veteran served on active duty from January 2003 to October 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Board remanded the case to the RO for additional development.  

The appeal originally included a claim for a total disability based upon individual unemployability (TDIU).  In a December 2016 rating decision, the RO granted TDIU.  This is considered a full grant of the benefit sought on appeal for the TDIU claim.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an increased rating for schizophrenia.

In the April 2016 remand, the Board directed VA to provide the Veteran with another VA examination after noting that the March 2015 VA examiner stated he could not give an accurate assessment because the Veteran was uncooperative by feigning/exaggerating symptoms.  The VA examiner did not detail in what ways the Veteran simulated or exaggerated his symptoms.  The Board thus found that another examination was required to better identify the symptoms associated the Veteran's schizophrenia, and how the frequency, severity and duration of such symptoms affect the Veteran's social and occupational functioning.

It appears that a VA examination was scheduled in May 2016, but was cancelled.  The documents do not indicate why the examination was cancelled.  The evidence in the claims file also does not show whether the RO or the VA Medical Center mailed notice of this VA examination to the Veteran at his address of record.  About a year later, after the supplemental statement of the case was issued, a VA examination was scheduled in May 2017.  The examination was apparently not scheduled in connection with the Board's remand.  Documentation indicates the Veteran did not report for the examination.  Subsequently, the Veteran contacted VA and indicated he never received notice of the May 2017 examination as it was sent to the wrong address.  He also stated he would report for a rescheduled VA examination but requested that it occur in Jacksonville, Florida, where he lives.  Both the May 2016 VA examination and the May 2017 VA examination were scheduled in Gainesville, Florida.  

It is unclear whether the Veteran received notice of the May 2016 VA examination as he may have moved.  The letter notifying the Veteran of the May 2016 examination and/or whether it was returned as undeliverable are not of record.  Consequently, the Board finds, to comply with the prior remand requirements and in the interest of fairness and due process, another remand is required in order to further develop the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Under the circumstances, the Veteran should be offered another opportunity for a VA mental health examination.  The Veteran is thus advised that he has an obligation to assist VA in the development of his claim, to include reporting for examination, and that failure to do so may result in an adverse decision.  38 C.F.R. § 3.655 (2017).  It is noted that the Veteran is now in receipt of a total disability rating.  If he wishes to discontinue his appeal he should notify the RO.  

Notice of the examination must be provided to the Veteran at the current address of record.  A copy of the notice letter of the date and time of the examination should also be included in the claims file.  If the notice is returned as undelivered, that fact should also be documented.  

Ongoing VA medical records should be obtained.  See 38 U.S.C.A. §5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records relevant to the Veteran's service-connected schizophrenia from February 2017 to the present.   

2.  After the record development is completed, provide the Veteran with a VA mental health examination.  A copy of any notification letter must be included in the claims file.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

The examiner is asked to determine the severity of the Veteran's schizophrenia.  The examiner should indicate the impact the symptoms associated with the Veteran's schizophrenia have on his occupational and social functioning.  If the Veteran exhibits feigning/exaggerating symptoms or is uncooperative, the VA examiner should detail in what ways the Veteran simulated or exaggerated his symptoms or is uncooperative. 

3.  After the development requested is completed, readjudicate the claim for an increased rating.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




